Citation Nr: 0400257	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-05 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis (PTB).


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from September 1946 to April 1949.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in February 2002, which denied the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for PTB.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In a March 1992 rating decision the RO denied the 
veteran's claim of entitlement to service connection for PTB.

3.  The last final decision regarding the veteran's claim of 
entitlement to service connection for PTB was an October 1994 
rating decision denying a previous application to reopen the 
claim.

4.  The evidence submitted since the RO's March 1992 and 
October 1994 denials does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  The evidence 
is either cumulative of previously considered evidence, or is 
new, but is redundant of evidence previously of record.  The 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSION OF LAW

Evidence received since the RO's March 1992 and October 1994 
denials is not new and material; the decision is final, and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  VA revised the provisions of 38 C.F.R. § 3.159 and  
3.156(a) effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. §5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  The RO has informed the veteran of the law and 
regulations applicable to claims to reopen claims for service 
connection as well as what evidence is needed to support such 
claims in a November 2000 letter notification letter, the 
July 2002 rating decision, a January 2003 VCAA notification 
letter, and in the January 2003 Statement of the Case.  The 
veteran has been given the opportunity to submit evidence and 
argument in response to the SOC.  The January 2003 VCAA 
notification letter indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
reopen his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where tuberculosis is manifested to a compensable degree 
within three years from date of termination of service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Pursuant to VA regulation, a diagnosis of PTB will be 
acceptable only when provided in:  (1) service department 
records; (2) VA medical records of examination, observation 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, x- ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2002); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The appellant's original claim of entitlement to service 
connection for PTB was reopened and denied by a March 1992 RO 
rating decision.  That decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).  A claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. 
§ 5108 (West 2002).  The RO denied a subsequent application 
to reopen in October 1994.  

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the RO's previous decision disallowing the veteran's 
application to reopen the claim of service connection for 
PTB.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on November 20, 
2000 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001, 
but are not relevant to the issue under consideration.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the veteran filed his claim 
to reopen in December 2000.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1994 Board 
decision consisted of the veteran's service medical records, 
post service medical records including a June 1984 private 
medical report noting diagnosis and treatment for PTB in 
1951, a VA examination report dated in October 1994, a VA x-
ray report, dated in October 1994, and many private medical 
records reflecting a current diagnosis of active chronic PTB.

The appellant's service medical records are negative for any 
complaints or findings of PTB.  These records consist of a 
charred copy of the veteran's separation examination dated in 
April 1949.  The Board must presume, given the condition of 
the available service medical records that the veteran's 
remaining service medical records were lost in the 1973 
National Personnel Records Center (NPRC) fire.  In cases such 
as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind. 

Subsequent to the October 1994 rating decision, the veteran 
has submitted private medical records reflecting current 
treatment and diagnoses of PTB.  This evidence consists of 
treatment notes from Univ. Of California Medical Center dated 
June 1997, and X-ray examination report from San Carlos 
Medical and Surgical Clinic and Hospital dated in October 
2000, electrocardiogram tracings dated in October 2000, a 
medical certificate from Dr. J.C., dated in November 2000, a 
medical certificate from Dr. S.E. dated in March 2002, a 
medical certificate from Dr. M.R.U. dated in March 2002, and 
an X-ray examination report dated in April 2002.  

The Board has reviewed the evidence since the October 1994 
rating decision and finds that the evidence is cumulative and 
redundant in that it goes only to the issue of the current 
existence of a medical disability.  While this is necessary 
to establish service connection, the evidence of record in 
October 1994 included medical records clearly establishing 
the veteran's current diagnosis of PTB.  Thus the evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim.  The only evidence currently of 
record that dates the veteran's PTB to service or within the 
requisite three-year period following service was the medical 
certificate of Dr. A.M.G.  This particular certificate had 
been submitted many times prior to the October 1994 rating 
decision.  It had been found not to meet the criteria of 
38 C.F.R. § 3.374(c) required to establish a diagnosis of PTB 
by a private physician.

Thus the Board concludes that the evidence added to the 
claims folder is not new and material within the definition 
of 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156(a) 
(2003) because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim; it is either 
cumulative of previously considered evidence, or is new, but 
is redundant of evidence previously of record; and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

Accordingly, the veteran's claim for service connection for 
PTB is not reopened.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for PTB, service connection 
remains denied.




_______________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



